Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on February 18, 2021.

The application has been amended as follows:
In Claims:
In claim 21, line 3, after the structure, insert a ‘period’ ( . ).
In claim 33, line 3, after the structure, insert a ‘period’ ( . ).






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest reference of record, Kogan et al., WO 2012/140642 teaches heterocyclic compounds that are useful for the treatment of sexual disorders, see Formula I in page 3.  The compounds of Formula I are structurally identical or analogous to the compounds recited in instant claims.  The reference, however, does not teach or fairly suggest the use of the compounds in a method of lightening skin in a subject, in a method of treating uneven skin pigmentation subject, or a method of improving the appearance of aging skin in a subject.  Another reference, Hu et al., US 2015/0111897 teaches methods for reducing unwanted pigmentation in human skin, including overall lightening of the skin, see page 1.  The reference, however, does not teach or fairly suggest the compounds of instant claims.  The references individually or combined together do not teach or fairly suggest the instantly claimed method.  Therefore, the instant claims are deemed to be novel and patentably distinct.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Receipt is acknowledged of the Information Disclosure Statements filed on January 28, 2021 and February 16, 2021 and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

February 19, 2021